             Case 1:20-cv-10434 Document 1-15 Filed 12/10/20 Page 1 of 2




                               EXHIBIT O




49024567;5
FILED: NEW YORK COUNTY CLERK 11/24/2020 02:41 PM                                                 INDEX NO. 656014/2020
NYSCEF DOC. NO. 46 Case 1:20-cv-10434 Document 1-15 Filed 12/10/20 Page 2 of 2 NYSCEF: 11/24/2020
                                                                     RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

         ARGONAUT INSURANCE COMPANY,
                                                                        Index No. 656014/2020
                                          Plaintiff,

                                     v.

         DRIVETRAIN, LLC; ABC CORPORATIONS 1-
         10; and JOHN DOES 1-10,

                                          Defendants.


                                                 NOTICE OF APPEARANCE

                 PLEASE TAKE NOTICE that John A. Morris hereby appears in the above-captioned

         action as counsel for Defendant Drivetrain, LLC, and demands that all documents be served upon

         the undersigned.

          Dated: November 24, 2020                      PACHULSKI STANG ZIEHL & JONES LLP


                                                          /s/ John A. Morris
                                                        John A. Morris
                                                        780 Third Avenue, 13th Floor
                                                        New York, NY 10017
                                                        Telephone: (212) 561-7700
                                                        Facsimile: (212) 561-7777
                                                        E-mail: jmorris@pszjlaw.com

                                                        Attorney for Defendant Drivetrain, LLC




         DOCS_NY:41612.1 36869/003


                                                             1 of 1
